UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7114


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TOYON RASHAD JONES, JR., a/k/a Trouble,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:09-cr-00280-D-1)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Toyon Rashad Jones, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Toyon Rashad Jones, Jr., appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and

find no reversible error. See United States v. Peters, 843 F.3d 572, 577 (4th Cir. 2016)

(providing standard). Accordingly, we affirm the district court’s judgment. United

States v. Jones, No. 5:09-cr-00280-D-1 (E.D.N.C. July 31, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2